COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-046-CV
 
GARY W. STEWART                                                                       APPELLANT
 
V.
 
JOYCE L. OGLETREE, INDIVIDUALLY                                                 
APPELLEE
AND AS TRUSTEE OF THE JOE A. 
AND JOYCE L. OGLETREE REVOCABLE 
TRUST, AND AS TRUSTEE OF THE 
JOE A. OGLETREE IRREVOCABLE TRUST
----------
FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
We have considered the parties “Joint Motion To Dismiss Appeal.”  It is the
court's opinion that the motion should be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P. 42.1(a)(1), 43.2(f).  It is further ORDERED that appellant’s
attorney, Bob Bowland, is entitled to a refund of his $10,000 cash deposit in lieu of
supersedeas bond in accordance with the parties’ agreement.  See Tex. R. App. P.
43.6.
Costs of the appeal shall be paid by the party incurring the same, for which
let execution issue.
PER CURIAM
PANEL A:    DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
 
DELIVERED: October 23, 2003